Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT OF

TIMOTHY L. MURRAY

 

This Second Amendment (the “Second Amendment”), dated November 24, 2014, to the
Employment Agreement dated March 7, 2012, as amended (the “Agreement”) is made
by and among K12 Services Inc., a Delaware corporation (together with any
successor thereto, the “Company”), K12 Inc., a Delaware Corporation (“Parent”)
and Timothy L. Murray (“Executive”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, the Company and Executive, with the approval of the Compensation
Committee (the “Committee”) of Parent, have agreed to amend certain terms
related to Executive’s resignation from the Company for Good Reason;

 

NOW THEREFORE, the Agreement is amended and affirmed as follows:

 

1.                                      Section 8(d) of the Agreement is amended
and restated as follows:

 

(d)                                 Good Reason.  “Good Reason” shall mean:

 

(i)                                     a material breach by the Company or
Parent of the terms of this Agreement, or any other equity or compensation
written agreement between the Company or Parent and Executive, including, but
not limited to, the failure of the Company to make any material payment or
provide any material benefit specified under this Agreement,

 

(ii)                                  any material adverse change in the nature
or scope of Executive’s authority, duties or responsibilities;

 

(iii)                               the failure of the Company to continue
Executive in the position of President and Chief Operating Officer;

 

(iv)                              any reduction in Executive’s Salary (other
than a proportional reduction as part of a generalized reduction in the base
salaries of senior management of the Company not to exceed five-percent (5%) of
Annual Base Salary then in effect); or

 

(v)                                 the relocation of the site of Executive’s
principal place of employment by a distance in excess of fifty (50) miles;

 

provided, however, that Executive may not resign his employment for Good Reason
unless: (x) Executive provided the Company with at least thirty (30) days prior
written notice of his intent to resign for Good Reason (which notice must be
provided within sixty (60) days following the date on which Executive has
knowledge of the occurrence of the event(s) purported to constitute Good
Reason); and (y) the Company has not remedied the alleged violation(s) within
the thirty (30) day period.

 

Notwithstanding the foregoing, the Parties agree that Executive shall not resign
his employment for Good Reason pursuant to Section 8(d)(ii) or (iii) set forth
above before July 15, 2015. The Parties agree further that if (i) Executive
provides Company prior written notice of his intent to resign for Good Reason
between July 15, 2015 and August 15, 2015, (ii) Company is provided

 

--------------------------------------------------------------------------------


 

with at least thirty (30) days to remedy such condition and does not remedy the
condition within such thirty (30) day period, and (iii) Executive’s termination
of employment occurs no later than September 15, 2015, then Executive shall be
entitled to the Additional Severance Benefits set forth in the Second
Amendment.  If Executive does not provide a notice of intent to resign for Good
Reason between July 15, 2015 and August 15, 2015, Executive agrees to forego the
Additional Severance Benefits set forth below, to accept the position and duties
for Executive that exist as of September 15, 2015, and not to claim thereafter
resignation for Good Reason under Section 8(d)(ii) or (iii) above as a result of
events, circumstances or conditions that exist or have occurred as of or prior
to September 15, 2015.

 

2.                                      Additional Severance Benefits.  If
Executive’s Date of Termination shall occur between July 15, 2015 and
September 15, 2015, upon Executive’s resignation from the Company for Good
Reason pursuant to Section 3(a)(vi) of the Agreement, then, subject to Executive
signing the Release in accordance with Section 4(b) of the Agreement, and
Executive’s continued compliance with the Confidentiality Agreement (as defined
in the Agreement), in addition to the other severance benefits provided for in
Section 4(b) of the Agreement, (i) any unvested stock options that otherwise
would have vested within one (1) year following Executive’s Date of Termination
date shall immediately accelerate and vest; and (ii) the restrictions on
Executive’s Restricted Common Stock shall automatically lapse and shall
immediately accelerate by either six (6), twelve (12) or eighteen (18) months,
depending upon the achievement of certain financial performance objectives for
the FuelEd business and product development objectives, in each case as
reasonably determined by the Chief Executive Officer and the Committee. The
Executive acknowledges that no further accelerated vesting shall apply except as
provided in this Section 2. The Executive further acknowledges that the
Company’s previous grant of Restricted Common Stock for FY 2015 that is unearned
and unvested as of the execution date of this Second Amendment, remains subject
to the attainment of the performance criteria established by the Committee.

 

3.                                      All capitalized terms defined in this
Second Amendment shall have the same defined meanings as set forth in the
Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

By:

/s/ Nathaniel A. Davis

 

 

Nathaniel A Davis

 

 

Chief Executive Officer

 

 

 

PARENT

 

 

 

By:

/s/ Nathaniel A. Davis

 

 

Nathaniel A. Davis

 

 

Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

By:

/s/ Timothy L. Murray

 

 

Timothy L. Murray

 

--------------------------------------------------------------------------------